Before a defective may be made to suffer sterilization, it must be found that he or she is a subject to be dealt with under the act and, particularly (quoting from subdivision I of section 7 of the act):
"(a) That the said defective manifests sexual inclinations which make it probable that he will procreate children unless he be closely confined, or be rendered incapable of procreation;
"(b) That children procreated by said adjudged defective will have an inherited tendency to mental defectiveness; and
"(c) That there is no probability that the condition of said person will improve so that his or her children will not have the inherited tendency aforesaid."
These findings must be based on evidence adduced, not on conjecture or speculation. As pointed out by counsel for plaintiff, paragraph (a) above quoted may be satisfied by evidence that the subject is either male or female. If a finding can be made under paragraph *Page 428 
(b), a finding can be made under paragraph (c). But what of paragraph (b)? Can it be determined as a scientific fact upon competent evidence that a child not in being, but to be procreated, "will have an inherited tendency to mental defectiveness?"
A prominent Michigan educator states:
"I do not believe that the question of the constitutionality of such acts can be correctly determined until our biologists can give some certain, conclusive answer upon the scientific problem involved."
I have grave doubts that paragraph (b) is capable of proof, and before sterilization can be ordered, such finding must be made, and it must be based upon evidence. But doubts should be resolved in favor of the validity of the act. With reluctance I have concluded to concur in the result reached by Chief Justice McDONALD.